                      Case 2:18-cv-00202-JCM-DJA Document 115 Filed 07/31/20 Page 1 of 6



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    REBECCA LEMPERLE,                                     Case No. 2:18-CV-202 JCM (DJA)
                 8                                          Plaintiff(s),                    ORDER
                 9             v.
               10     AVIS RENT-A-CAR SYSTEMS, et al.,
               11                                         Defendant(s).
               12
               13              Presently before the court is defendant Vincent Tjota’s (“defendant”) motion in limine
               14      regarding demonstrative exhibits. (ECF No. 94). Plaintiff Rebecca Lemperle responded. (ECF
               15      No. 103).
               16              Also before the court is defendant’s motion in limine to exclude animation during trial.
               17      (ECF No. 95). Plaintiff responded. (ECF No. 101).
               18              Also before the court is defendant’s motion in limine to exclude golden rule and reptile
               19      arguments. (ECF No. 96). Plaintiff responded. (ECF No. 105).
               20              Also before the court is defendant’s motion in limine to exclude cumulative medical and
               21      lay witness testimony. (ECF No. 97). Plaintiff responded. (ECF No. 102).
               22              Also before the court is defendant’s motion in limine to exclude evidence not timely
               23      produced. (ECF No. 98). Plaintiff responded. (ECF No. 104). Defendant replied. (ECF No.
               24      108).
               25              Also before the court is defendant’s motion in limine to exclude any evidence of lost
               26      earnings, loss of earning capacity and loss of household services not supported by any evidence
               27      produced before the discovery deadline. (ECF No. 99). Plaintiff responded. (ECF No. 100).
               28      Defendant replied. (ECF No. 109).

James C. Mahan
U.S. District Judge
                      Case 2:18-cv-00202-JCM-DJA Document 115 Filed 07/31/20 Page 2 of 6



                1             Also before the court is plaintiff’s motion to strike defendant’s replies. (ECF Nos. 110 &
                2      112). Defendant responded, (ECF No. 113), to which plaintiff replied. (ECF No. 114).
                3      I.     Facts
                4             This case arises from a car accident on April 30, 2016. (ECF No. 60). Plaintiff makes
                5      several claims of damages, including lost earnings, loss of earning capacity, and loss of
                6      household services. (Id.). Defendant disputes liability and argues that plaintiff was speeding.
                7      (ECF No. 63 at 4). Defendant now moves for orders regarding evidence at trial. (ECF Nos. 94,
                8      95, 96, 97, 98, 99).
                9      II.    Legal Standard
              10              “The court must decide any preliminary question about whether . . . evidence is
              11       admissible.” Fed. R. Evid. 104. Motions in limine are procedural mechanisms by which the
              12       court may make evidentiary rulings in advance of trial, often to preclude the use of unfairly
              13       prejudicial evidence. United States v. Heller, 551 F.3d 1108, 1111–12 (9th Cir. 2009); Brodit v.
              14       Cambra, 350 F.3d 985, 1004–05 (9th Cir. 2003).
              15              “Although the Federal Rules of Evidence do not explicitly authorize in limine rulings, the
              16       practice has developed pursuant to the district court’s inherent authority to manage the course of
              17       trials.” Luce v. United States, 469 U.S. 38, 41 n.4 (1980). Motions in limine may be used to
              18       exclude or admit evidence in advance of trial. See Fed. R. Evid. 103; United States v. Williams,
              19       939 F.2d 721, 723 (9th Cir. 1991) (affirming district court’s ruling in limine that prosecution
              20       could admit impeachment evidence under Federal Rule of Evidence 609).
              21              Judges have broad discretion when ruling on motions in limine. See Jenkins v. Chrysler
              22       Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002); see also Trevino v. Gates, 99 F.3d 911, 922
              23       (9th Cir. 1999) (“The district court has considerable latitude in performing a Rule 403 balancing
              24       test and we will uphold its decision absent clear abuse of discretion.”). “[I]n limine rulings are
              25       not binding on the trial judge [who] may always change his mind during the course of a trial.”
              26       Ohler v. United States, 529 U.S. 753, 758 n.3 (2000); accord Luce, 469 U.S. at 41 (noting that in
              27       limine rulings are always subject to change, especially if the evidence unfolds in an unanticipated
              28       manner).

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:18-cv-00202-JCM-DJA Document 115 Filed 07/31/20 Page 3 of 6



                1             “Denial of a motion in limine does not necessarily mean that all evidence contemplated
                2      by the motion will be admitted at trial. Denial merely means that without the context of trial, the
                3      court is unable to determine whether the evidence in question should be excluded.” Conboy v.
                4      Wynn Las Vegas, LLC, No. 2:11-cv-1649-JCM-CWH, 2013 WL 1701069, at *1 (D. Nev. Apr.
                5      18, 2013).
                6      III.   Discussion
                7             As a preliminary matter, this court grants plaintiff’s motion to strike defendant’s replies.
                8      (ECF Nos. 110 & 112). Per Local Rule 16-3(a), replies for motions in limine are “allowed only
                9      with leave of the court.”     LR 16-3(a).     No such leave was sought, and the replies were
              10       unnecessary for this court’s determination.
              11              Defendant makes six motions in limine, many of which are unnecessary. (ECF Nos. 94,
              12       95, 96, 97, 98, 99). The court denies these in full. This court will impose sanctions for any
              13       future “‘follow the law’ type motions.” (ECF No. 96).
              14              a. Motion in Limine regarding Demonstrative Exhibits
              15              Defendant seeks an order that the parties “exchange any demonstrative exhibits, power
              16       point presentations, photographs, videos, animation or pictures at least fourteen (14) days before
              17       trial, or such other time sufficiently in advance of the trial.” (ECF No. 94). Plaintiff is not
              18       opposed to this request because Federal Rule of Civil Procedure 26 already mandates such
              19       pretrial disclosure. (ECF No. 103). However, plaintiff correctly notes that defendant is not
              20       entitled free rein to review all her material. Certain items will qualify as attorney work product.
              21              This court denies defendant’s first motion in limine as unnecessary.            Any relevant
              22       objections to specific exhibits will be adjudicated as they arise. Existing rules and principles will
              23       continue to bind the parties, and this court will determine the appropriateness of evidence at trial.
              24              b. Motion in Limine to Exclude Animation
              25              Defendants seek to preemptively exclude animations and video reenactments of the
              26       accident and plaintiff’s surgery. (ECF No. 95). “[A] ‘Disney or Pixar-like’ format of colorful
              27       digital animation” may prejudice the jury.        (Id.).   In response, plaintiff more-thoroughly
              28       describes the evidence speculated by defendant. (ECF No. 101). As described in plaintiff’s

James C. Mahan
U.S. District Judge                                                    -3-
                      Case 2:18-cv-00202-JCM-DJA Document 115 Filed 07/31/20 Page 4 of 6



                1      opposition, these animations appear admissible, but this court refrains from passing judgment.
                2      This court will exercise its discretion on these animated reenactments when they are actually
                3      presented. Defendant’s motion is denied. (ECF No. 95).
                4             c. Motion in Limine to Exclude Golden Rule and Reptile Arguments
                5             Defendant asks that this court prohibit plaintiff’s counsel from “offering any evidence or
                6      making any direct or indirect reference regarding jury nullification, personal opinion(s) about
                7      this case, ‘Reptile’ arguments or Golden Rule arguments.” (ECF No. 96). Plaintiff responds that
                8      these “stock defense motion[s]” should not lead this court to pre-judge evidence. (ECF No. 105).
                9      Again, this court denies defendant’s motion as unnecessary. (ECF No. 96). The parties will
              10       follow applicable law, and the court will act if it sees otherwise. (Id.). This court will not rule
              11       on the extensive hypotheticals presented by defendant. (Id.).
              12              d. Motion in Limine to Exclude Cumulative Medical and Lay Witness Testimony
              13              Defendant broadly asks this court to exclude “cumulative medical and lay witness
              14       testimony and order only one witness per issue at the time of the trial.”          (ECF No. 97).
              15       Defendant proceeds to list specific witnesses that plaintiff has disclosed.       (Id.).   Plaintiff
              16       responds that defendant’s argument is speculative at this juncture. (ECF No. 102). This court
              17       agrees and refrains from now determining what testimony is cumulative. This motion is denied.
              18       (ECF No. 97).
              19              e. Motion in Limine to Exclude Evidence Not Timely Produced
              20              Defendant seeks to exclude evidence that was not timely produced, “specifically with
              21       respect to the computation of damages not supported by any evidence or expert testimony.”
              22       (ECF No. 98). Defendant specifically notes that the following records remain missing after the
              23       discovery deadline: “Federal Income Tax Returns (Past and Future Lost Earnings); Employment
              24       Records from Sweden (Past and Future Loss of Earnings); Earnings Statements from Sweden
              25       (Past and Future Loss of Earnings); Medical Records from Sweden (Past Treatment); Medical
              26       Records (Ongoing Treatment); Computation of Damages (Vocational Rehab); and Computation
              27       of Damages (Pain and Suffering and Future Treatment).” (Id.). Plaintiff responds that experts
              28       may supplement their reports and calculations until 30 days before trial. (ECF No. 104); see

James C. Mahan
U.S. District Judge                                                   -4-
                      Case 2:18-cv-00202-JCM-DJA Document 115 Filed 07/31/20 Page 5 of 6



                1      Fed. R. Civ. P. 26. Furthermore, defendant will not suffer prejudice, because “advance notice
                2      [already exists] that Lemperle is continuing treatment.” (ECF No. 104). Trial remains scheduled
                3      far in advance of this order.
                4             Defendant’s motion is denied. (ECF No. 98). Plaintiff is permitted to supplement her
                5      reports, and defendant is not prejudiced at this juncture. Fed. R. Civ. P. 26. This court will rule
                6      on specific challenges for untimeliness as they arise.
                7             f. Motion in Limine to Exclude Any Evidence of Lost Earnings, Loss of Earning
                8                 Capacity and Loss of Household Services Not Supported by Any Evidence Produced
                9                 Before the Discovery Deadline
              10              Defendant asks this court to exclude evidence regarding plaintiff’s claims of 1) lost
              11       earnings, 2) loss of earning capacity, and 3) loss of household services. (ECF No. 99). Due to
              12       certain inconsistencies and the speculative nature of plaintiff’s evidence, defendant argues that a
              13       jury should not be presented with these claims. (Id.). The court disagrees.
              14              Defendant notes that plaintiff’s “supplemental disclosures and accompanying deposition
              15       testimony” are inconsistent with her expert’s testimony. (Id.). Plaintiff is correct to note that
              16       defendant’s arguments “go to . . . weight, not admissibility.” (ECF No. 100). Any such
              17       inconsistencies are properly presented before jurors for their benefit.
              18              As to defendant’s claim that plaintiff’s evidence is too speculative, defendant has already
              19       sought to strike the testimony that it presents in its instant motion. (ECF No. 63). This court has
              20       already determined that such testimony is admissible and finds no reason to now find otherwise.
              21       (ECF No. 79). Again, these questions go to weight, not admissibility. Mechanisms exist for
              22       defendant to present and prove its instant arguments to a jury without prejudice. This court finds
              23       no reason that the jury is unable to consider evidence on plaintiff’s claims of lost earnings, loss
              24       of earning capacity, and loss of household services. Defendant’s motion is denied.
              25       VI.    Conclusion
              26              Accordingly,
              27              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
              28       strike, (ECF Nos. 110 & 112) be, and the same hereby is, GRANTED.

James C. Mahan
U.S. District Judge                                                    -5-
                      Case 2:18-cv-00202-JCM-DJA Document 115 Filed 07/31/20 Page 6 of 6



                1             IT IS FURTHER ORDERED that defendant Vincent Tjota’s (“defendant”) motion in
                2      limine regarding demonstrative exhibits, (ECF No. 94) be, and the same hereby is, DENIED.
                3             IT IS FURTHER ORDERED that defendant Vincent Tjota’s (“defendant”) motion in
                4      limine to exclude animation during trial, (ECF No. 95) be, and the same hereby is, DENIED.
                5             IT IS FURTHER ORDERED that defendant Vincent Tjota’s (“defendant”) motion in
                6      limine to exclude golden rule and reptile arguments, (ECF No. 96) be, and the same hereby is,
                7      DENIED.
                8             IT IS FURTHER ORDERED that defendant Vincent Tjota’s (“defendant”) motion in
                9      limine to exclude cumulative medical and lay witness testimony, (ECF No. 97) be, and the same
              10       hereby is, DENIED.
              11              IT IS FURTHER ORDERED that defendant Vincent Tjota’s (“defendant”) motion in
              12       limine to exclude evidence not timely produced, (ECF No. 98) be, and the same hereby is,
              13       DENIED.
              14              IT IS FURTHER ORDERED that defendant Vincent Tjota’s (“defendant”) motion in
              15       limine to exclude any evidence of lost earnings, loss of earning capacity and loss of household
              16       services not supported by any evidence produced before the discovery deadline, (ECF No. 99)
              17       be, and the same hereby is, DENIED.
              18              DATED July 31, 2020.
              19                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -6-
